
	

114 S2674 IS: Lead in Drinking Water Disaster Act of 2016
U.S. Senate
2016-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 2674
		IN THE SENATE OF THE UNITED STATES
		
			March 14, 2016
			Mrs. Boxer introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental Affairs
		
		A BILL
		To authorize the President to provide major disaster assistance for lead contamination of drinking
			 water from public water systems. 
	
	
 1.Short titleThis Act may be cited as the Lead in Drinking Water Disaster Act of 2016. 2.FindingsCongress finds the following—
 (1)According to the American Water Works Association, approximately 6,100,000 homes are served by lead service lines.
 (2)According to the most recent Environmental Protection Agency Drinking Water Infrastructure Needs Survey and Assessment, $384,000,000,000 is needed for drinking water infrastructure by 2030.
 (3)According to the Centers for Disease Control— (A)there is no safe level of lead in children;
 (B)children tend to show signs of severe lead toxicity at lower levels than adults; (C)lead can damage a developing baby’s nervous system and even low-level lead exposures in developing babies have been found to affect behavior and intelligence;
 (D)lead exposure can cause miscarriage, stillbirths, and infertility (in both men and women); and (E)people with prolonged exposure to lead may also be at risk for high blood pressure, heart disease, kidney disease, and reduced fertility.
 (4)In Flint, Michigan, homes were found to have lead levels as high as 4,000 parts per billion, nearly 267 times the Environmental Protection Agency’s action level for lead in drinking water of 15 parts per billion.
 (5)Numerous cities around the United States, including Sebring, Ohio, Durham, North Carolina, Greenville, North Carolina, and Jackson, Mississippi, have experienced elevated levels of lead in drinking water.
			3.Authority to use disaster relief funds
 (a)In generalNotwithstanding the definition of major disaster under section 102 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122), the President may, upon request of a Governor of a State, declare a major disaster relating to lead contamination of drinking water from a public water system (as defined in section 1401 of the Safe Drinking Water Act (42 U.S.C. 300f)) .
 (b)RegulationsNotwithstanding subchapter II of title 5, United States Code, and not later than 60 days after the date of enactment of this Act, the Secretary of Homeland Security, acting through the Administrator of the Federal Emergency Management Agency, shall promulgate regulations to carry out the authority described in subsection (a).
 (c)CoordinationIn the case of a major disaster declared under subsection (a), the Federal coordinating officer appointed under section 302 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5143) shall ensure that the coordination of administration of relief required under such section 302(b) includes, at a minimum, coordination with—
 (1)the Secretary of Health and Human Services; (2)the Army Corps of Engineers;
 (3)the Environmental Protection Agency; and (4)any other relevant agency.
				
